Citation Nr: 9924455	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.

Records reflect that the appellant requested a hearing before 
a member of the Board; however, subsequent to an RO Hearing 
held in April 1998, he withdrew his request for a Board 
hearing.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (1998).  
A transcript of the April 1998 hearing is associated with the 
claims file.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The appellant claims entitlement to VA benefits based on 
service from December 1941 to March 1946 with the Sixth 
Provisional Station Complement.  As he did not submit service 
information meeting the criteria set out under 
38 C.F.R. § 3.203(a), the RO requested verification of the 
appellant's claimed military service.  ARPERCEN notified the 
RO that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  In August 1972, the RO informed the appellant that 
his claim for benefits was disallowed in the absence of 
recognized service in the United States military.

In June 1996, the appellant again claimed entitlement to 
benefits, stating that he was a World War II Prisoner of War 
(POW) who had served with "B" Company, 64th Infantry 
Regiment.  Documents submitted at that time included an 
Affidavit for Philippine Army Personnel, signed in 1947 and 
indicating service with "B" Company, 64th Infantry Regiment 
and further indicating that the appellant was called to 
active duty in December 1941, was a POW from May 1942 to 
August 1944, and was discharged in October/November 1945.  
Also received were a certification of release as a POW and a 
medical statement.  

In February 1997, the RO received an affidavit prepared by 
the Philippine Government and dated in December 1947, 
certifying that the appellant served with the 19th Battalion 
in the Philippine Army and was discharged in March 1946; and 
a certification prepared by the Philippine Government and 
dated in October 1980, asserting that the appellant served in 
the USAFFE from December 1941 to November 1945, with "B" 
Company, First Battalion, 64th Infantry.  Also in February 
1997, the RO received a lay statement in which two former 
comrades-in-arms reported serving with the appellant as POWs, 
and a document from the Philippine Treasury showing the 
appellant as a former Private First Class in the USAFFE, 
approved for veterans' back pay.  Thereafter, ARPERCEN again 
attempted verification of the appellant's claimed service and 
advised the RO that the appellant had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  ARPERCEN indicated that the additional 
evidence submitted was insufficient to warrant any change in 
the prior negative certification obtained in August 1972.  
The ARPERCEN response also indicates that an alternate 
spelling of the appellant's middle name was considered, as 
well as all reported dates of claimed service.  

In August 1997, the RO denied the appellant's claim; he 
appealed.  In September 1997, the appellant submitted some 
duplicate documents.  Additionally, the RO received a 
Philippine Army discharge document showing enlistment in 
December 1941 and honorable discharge in March 1946; the 
appellant's application for old age pension benefits from the 
Philippine Veterans Affairs Office; and a November 1990 
certification from the Philippine Department of National 
Defense showing service in the USAFFE from December 1941 to 
November 1945. 

In April 1998, the RO received duplicates of previously 
received documents as well as additional lay affidavits as to 
the appellant's service; Philippine National Red Cross 
documents showing service dates; and, a supplemental 
affidavit of Philippine service signed by the appellant.  In 
April 1998, the appellant and his spouse appeared before an 
RO Hearing Officer.  The appellant's spouse testified that 
she married the appellant after his release from a POW camp 
and that to her knowledge he was a World War II veteran.  

In February 1999, ARPERCEN advised the RO that further 
search, based on all information provided, to include 
multiple spellings of the appellant's first, middle and last 
names, was negative, and that no change was warranted in 
prior negative certifications of service.  No additional 
facts, such as other alternate name spellings, or different 
dates of service/service numbers have been subsequently 
received to warrant recertification.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  Accordingly, the VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c).

The Board notes that the record contains no United States 
service department documents in support of the appellant's 
claim.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Also, the Board notes that 
"[s]ervice department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Thus, the Philippine documents submitted by the appellant are 
insufficient to establish valid service in the United States 
military.  

In short, on the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As a final matter, the Board observes that the proper course 
for the unsuccessful applicant who believes there is a reason 
to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	Barry F. Bohan
Member, Board of Veterans' Appeals

 

